Citation Nr: 1219185	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-09 493	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a compensable disability rating for service-connected residuals of a broken nose.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims folder was transferred to the Detroit RO after the rating decision was issued.

The Board remanded the Veteran's claim for additional development in November 2010.  The development was managed by the Appeals Management Center (AMC).  In that regard, there is a letter from the Veteran to the Detroit RO, dated in February 2011, that was forwarded by the RO to the AMC.  The Veteran inquired about the current status of a claim involving diabetes mellitus.  

The Board notes that the claims folder does not indicate an active claim involving this issue.  The Veteran was denied service connection for the issue in April 2009.  However, as the claims folder was not returned to the RO on remand, it is not known if the diabetes issue has undergone development at the RO while the AMC conducted the required development regarding the Veteran's broken nose.  

When the claims folder is returned to the RO, the RO should respond to the Veteran's query regarding his diabetes mellitus, if not already resolved.


FINDING OF FACT

The Veteran's service-connected residuals of a broken nose are manifested by no more than 50 percent obstruction of one nasal passage with subjective complaints of difficulty breathing when sleeping on his right side.



CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a broken nose have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran suffered a fractured nose in service in August 1967.  His service treatment records (STRs) record the initial treatment.  He was given a consultation for a follow-up evaluation at Tripler Army Hospital that same month; however, there is no indication that the evaluation was conducted.  The Veteran's separation physical examination was negative for any abnormalities of the nose in October 1970.

The Veteran submitted his original claim for VA disability compensation benefits in February 2005.  He sought service connection for his broken nose.  He was afforded a VA examination in June 2005.  He reported current medical treatment that was not further identified.  He also said that he used over-the-counter (OTC) sinus remedies.  He reported occasional allergies and was noted to have nasal congestion and excess nasal mucous.  The Veteran further complained of frequent nasal infections that also involved his ears.  He said these occurred a couple of times a year.  The examiner said the Veteran had no difficulty breathing through his nose.  There was no evidence of sinus disease at the time of the examination.  The Veteran had no nasal obstruction and the report said there was no permanent hypertrophy of the turbinates from bacterial rhinitis.  There was a clear deformity due to the deviated septum.  X-rays at the time did not show evidence of sinusitis.  

The Veteran was granted service connection for residuals of his broken nose in September 2005.  He was awarded a noncompensable disability rating.

The Veteran submitted a statement in May 2007.  He said that his nose problems related to disfigurement as well as breathing problems.  He did not define or describe his breathing problems.  

The Veteran was afforded a VA examination in July 2007.  He reported problems with snoring and repeated nasal infections.  He said he had been treated with antibiotics several times since his last VA examination.  He had not sought treatment for his deviated septum deformity.  The Veteran was noted to suffer from seasonal allergies.  The examiner also recorded a history of sinusitis without further comment.  There were symptoms of nasal congestion and excess nasal mucous.  The examiner said that the Veteran's deformity affected his maxillary sinuses.  There was a 50 percent obstruction on the right and no obstruction on the left nasal passage.  The examiner also said there was no evidence of permanent hypertrophy of the turbinates from bacterial rhinitis.  Color photographs were included with the examination report.  The photographs provided evidence of the Veteran's deviated septum.

The Veteran was noted to be self-employed as a builder for over 20 years.  He also worked as a school bus driver.  The examiner said the Veteran's disability led to decreased social interaction due to facial disfigurement.  She also said that there was a mild effect on exercise and sports and no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming.

The Veteran's claim for a compensable rating was denied in October 2007.  

The Board notes that the Veteran was requested to provide evidence of his private treatment with his initial claim from February 2005 but he did not.  He was also advised to do so with his current clam.  Again, the Veteran did not submit any records and did not authorize the RO to obtain any possible relevant records on his behalf.

The Veteran had submitted statements from two physicians with his initial claim; however, the statements were for unrelated issues.  One of the physicians, D. Cousineau, M.D., was also listed as having prescribed a number of medications for the Veteran on a list of prescriptions the Veteran submitted in August 2005.  

The Veteran has alleged that he has received treatment for residuals that may be related to his broken nose, to include antibiotics for infections.  He has not provided the records for such treatment.  

The Veteran submitted a statement in August 2008 wherein he repeated his assertion that he suffered from infections of his nose and his ears.  The Board notes that the Veteran was denied service connection for his claimed ear infections in September 2005.  

The Veteran's spouse submitted a statement in November 2008.  She noted that they had been married since shortly after the Veteran's discharge from service.  She said he had had ongoing sores and infections in his nose and ears.  She also said the Veteran could not sleep on his left side.

As noted in the Introduction, the Veteran submitted evidence of an evaluation by M. A. Feeley, M.D., of Petoskey Ear, Nose, & Throat (ENT) Specialists.  The evaluation was dated in October 2009.  Dr. Feeley said the Veteran had right nasal airway obstruction when sleeping that was moderate in nature.  He said the Veteran had a 75-90 percent deviation of the septum.  He also reported that the Veteran had hypertrophy of the right turbinate.  It was noted that septoplasty, turbinate reduction, was highly recommended. 

The report from Dr. Feeley demonstrated a finding that was not found on the prior VA examinations, turbinate hypertrophy, particularly to the extent that surgery was recommended.  The Board remanded the case for additional development in November 2010.

The AMC wrote to the Veteran in November 2010.  He was asked to provide evidence of treatment or to authorize VA to obtain such records.  The Veteran responded in December 2010 that he was seen by VA on three occasions and had provided private medical evidence in support of his claim.

The Veteran was afforded a VA examination in November 2010.  The examiner noted she had reviewed the claims folder.  The examiner referenced the Veteran's STRs to include the entrance examination was noted a history of seasonal allergies and the treatment in service for a fractured nose.  The examiner said the Veteran reported that his nose did not bother him for a long time except for the disfigurement until the 1980s.  He reported that it got hard to breathe out of his nose.  The Veteran also reported infections of the nasal tissues with the last time in the 1980s.  

The Veteran reported that, if he slept on his right side, he would not be able to breathe out of his nose.  The Veteran said that he had more trouble breathing out of the left side of his nose and, if he slept on his left side, his right side of his nose stayed open.  The Veteran said he did not really have trouble breathing during the day.  He said he had seen a doctor (Dr. Feeley) who had recommended surgery but the Veteran said he could not afford to take time off from work.  The Veteran said that now that he was not working, he may consider the surgery.  

The examiner noted the history of trauma to the nose in service in August 1967.  She said there was a history of seasonal allergies but no history of osteomyelitis or sinusitis.  There were current rhinitis symptoms characterized as nasal congestion.  There was no current evidence of sinus symptoms.  The examiner said the Veteran had constant breathing difficulty with no speech impairment.  The examiner said the Veteran had a 50 percent obstruction of the left nasal passage with no obstruction on the right.  There were no nasal polyps.  The examiner also said there was septal deviation present.  In addition, the examiner reported that there was no permanent hypertrophy of the turbinates from bacterial rhinitis, or rhinoscleroma.  There was no tissue loss or scarring reported.  The examiner said there was some facial disfigurement secondary to the fractured nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  

A computed tomography (CT) scan of the facial bones was interpreted to show a deformity of the nasal spine and the nasal bones, likely due to prior trauma.  The report said the nasal septum was slightly reversed S-shaped with small inferior left nasal spur.  There was also mild mucosal thickening of the inferior bilateral maxillary sinuses.  There was mild mucosal thickening of the inferior frontal sinuses bilaterally and mild mucosal thickening of the ethmoid sinuses.  The sphenoid sinuses were clear.  

The examiner noted that the Veteran was currently employed as doing maintenance at a resort over the last two years.  The employment was part time during summers.  The Veteran had been laid off during the period from January to June and October to the time of the examination in November 2010.  The Veteran's employment history consisted of his working as a carpenter from 1970 to 2008 and as a school bus driver from 1976 to 2004.  

Finally, the examiner reviewed the occupational and social effects of the Veteran's disability.  The examiner said the disability had no significant effects on the Veteran's usual occupation with some effects on daily activities.  In that regard, the examiner said there were mild effects on exercise and sports and no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming.

The AMC wrote to Dr. Feeley to obtain the Veteran's current medical records in January 2011.  The same October 2009 treatment was provided in response in January 2011.  No additional records were provided.  

The Veteran submitted a duplicate copy of the October 2009 record from Dr. Feeley in February 2011.  He did not indicate there were any outstanding records from Dr. Feeley or any other source.

VA treatment records for the period from January 2011 to April 2011 were associated with the claims folder.  The initial entry reviewed the Veteran's medications from non-VA sources and this included Doxycycline, an antibiotic.  This was said to be described to be taken as needed.  The source of the prescription was not identified nor the condition treated.  The Veteran had a general medical review on January 27, 2011.  The Veteran was noted to see a private physician for psoriasis.  The Veteran was noted to complain of nasal congestion of the left naris because of remote nasal bone fracture.  Physical examination reported the nasal mucosa as clear without any discharge but there was a large left septal deviation.  The plan was for the Veteran to have an ENT consult.  However, the remainder of the treatment records pertained to treatment for conditions unrelated to the Veteran's fractured nose disability.

The Veteran was issued a supplemental statement of the case (SSOC) that confirmed the denial of a compensable disability rating in January 2012.  The Veteran submitted a response to the SSOC in February 2012.  He repeated his contentions regarding his difficulty breathing and having to sleep on his right side.  He also reiterated his complaint that his fractured nose was not treated properly in service.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals of a broken nose disability have been rated at the noncompensable level under Diagnostic Code 6502.  See 38 C.F.R. § 4.97 (2011); see also 38 C.F.R. § 4.31 (2011) (authorizing zero percent evaluations where the rating schedule does not provide for a zero percent evaluation and the requirements for a compensable evaluation are not met.)  Under Diagnostic Code 6502 a 10 percent rating is warranted where there is traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  This is the only schedular rating available under this diagnostic code for disabilities involving a deviated septum and represents the maximum schedular rating.  

The Veteran has complained that he has difficulty in breathing through his nose and that he cannot sleep on his right side at night.  He has also said he experienced infections of his nose and ears that he believed were related to his fractured nose.

The objective medical evidence of record does not establish that the Veteran has experienced a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side at any time during the pendency of this appeal.  The VA examinations in July 2007 and November 2010 both reported a 50 percent obstruction of one side.  (The private treatment entry from Dr. Feeley did not provide a measurement of obstruction, only the degree of deviation of the septum.)  

In addition, there is no objective evidence of any type of an ear infection, fungal or otherwise, at any time during the pendency of this appeal.  This includes at the time of the VA examinations in 2007 and 2010 as well as the private treatment record from Dr. Feeley and the VA treatment entries from 2011.  Further, there is no objective evidence of any type of nasal infection, to include involving the sinuses or any type of sores.  The same examination reports, note from Dr. Feeley, and VA treatment records do not support a finding of any such infections.  

The Board notes that the Veteran is competent to provide lay evidence of symptoms he is capable of observing.  However, when there is contemporary objective medical evidence that would be expected to observe the same symptoms but is negative for such symptoms, the Veteran's lay statements are given less probative value than the objective medical evidence.  

With regard to a higher evaluation under other diagnostic codes, the Board has reviewed the remaining diagnostic codes relating to nasal disabilities and finds that they are not applicable.  The Veteran has been specifically service connected for a deviated nasal septum.  There is no evidence that his service-connected disability is manifested by loss of part of the nose or scars or sinusitis.  The Board notes the Veteran's lay contentions of receiving treatment for infections but, as noted, this claim is not supported by the medical evidence.  Further, there is no evidence of impairment of the larynx or pharynx, or permanent hypertrophy of the turbinates with the requisite nasal passage obstructions or granulomatous rhinitis.  Thus, an increased rating cannot be assigned under Diagnostic Codes 6504-6524.  See 38 C.F.R. § 4.97.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating for service-connected residuals of a fractured nose.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the U. S. Court of Appeals for Veteran's Claims (Court) held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his residuals of his fractured nose.  The rating criteria require either 50 percent obstruction of both nasal passages or total obstruction of one nasal passage to warrant a 10 percent rating.  The evidence of record clearly demonstrates that the Veteran's disability is such as not to justify the 10 percent rating.  His symptomatology is recognized by way of service connection for the deviated septum and the current noncompensable rating assigned.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a compensable disability rating was received in May 2007.  The RO wrote to the Veteran in July 2007.  The Veteran was advised of the evidence required to substantiate his claim for an increased rating.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The letter also provided notice on VA determined effective dates and disability ratings.  See Dingess.

The RO wrote to the Veteran again in November 2008.  The purpose of the letter was to provide the Veteran with notice regarding increased rating claims as required by the Court in Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I).  The letter provided the Veteran with the information necessary to establish an increased rating for his fractured nose, rated as a deviated septum.  The Veteran responded with lay evidence that same month.  

The Board notes that, subsequent to the initial decision in Vazquez-Flores I, a second opinion was issued by the Court following a remand of the case by the United States Court of Appeals for the Federal Circuit.  The holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) addressed notice requirements in increased rating claims.  The Court held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

The AMC wrote to the Veteran in November 2010 and asked that he provide evidence to support his claim dating from May 2006.  He was also informed he could authorize VA to obtain the evidence on his behalf.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increase in his disability rating by his statements and the submission of evidence believed supported his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, which includes his STRs, VA examination reports, and private treatment records submitted by the Veteran as well as duplicate copies received by VA based on assistance provided to the Veteran.  The Veteran identified no additional source of evidence in his current claim.  The Veteran elected to not have a hearing in his case.  The Board remanded the case for additional development.  

As noted, the Veteran was afforded VA examinations.  The examinations were adequate upon which to base a determination as they fully address the Veteran's symptoms and the medical evidence of record in assessing the Veteran's status as well as the impact of the Veteran's residuals of a fractured nose on his social and occupational functioning.  See 38 C.F.R. § 3.326 (2011), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  
The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a compensable disability for service-connected residuals of a fractured nose is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


